UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 26, 2010 Portec Rail Products, Inc. (Exact Name of Registrant as Specified in its Charter) West Virginia 0-50543 55-0755271 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 900 Old Freeport Road, Pittsburgh, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (412) 782-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On August 26, 2010, the Board of Directors of Portec Rail Products, Inc. declared a quarterly cash dividend of $0.06 per share.The cash dividend will be paid on September 30, 2010 to shareholders of record on September 17, 2010.A copy of the press release announcing the dividend is attached as Exhibit 99.1 to this report. Item 9.01 Financial Statements and Exhibits (a) Financial statements of businesses acquired.Not Applicable. (b) Pro forma financial information.Not Applicable. (c) Shell company transactions: Not Applicable. (d) Exhibits. The following Exhibit is attached as part of this report: Press release of Portec Rail Products, Inc. dated August 31, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PORTEC RAIL PRODUCTS, INC. DATE: August 31, 2010 By: /s/ John N. Pesarsick John N. Pesarsick Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press release of Portec Rail Products, Inc. dated August 31, 2010
